


        


        
EXHIBIT 10.51    


SEVERANCE AGREEMENT AND GENERAL RELEASE


This Severance Agreement and General Release (“Agreement”) is made and entered
into on this 4th day of October, 2011 by and between Comverge, Inc. (hereinafter
referred to as “Company”), and Christopher Camino (hereinafter referred to as
“Employee”).
W I T N E S S E T H
WHEREAS, Employee has been employed by the Company as Executive Vice President
of Sales and Chief Marketing Officer pursuant to an Executive Employment
Agreement (“Employment Agreement”) dated June 21, 2010.
WHEREAS, The Company has decided not to renew the Employment Agreement and to
end Employee's employment relationship with the Company; and,
WHEREAS, Employee will have continuing obligations to the Company as set forth
herein; and,
WHEREAS, the parties have decided to settle all rights, claims, and demands
which Employee has against or may have against the Company arising from the
non-renewal of the Employment Agreement and/or Employee's termination of
employment with the Company; and
WHEREAS, the Company and Employee desire to set forth their respective rights,
duties and obligations and desire complete accord and satisfaction of all claims
arising therefrom;
NOW THEREFORE, for and in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and Employee hereby agree as follows:








--------------------------------------------------------------------------------




1.    Company's Agreements.
(a)Employee's Employment Agreement has not been renewed pursuant to notice that
Employee received on August 31, 2011 and, as a result, his employment is
terminated effective December 31, 2011. Upon Employee's execution and
non-revocation of this Agreement, and subject to the Employee's fulfillment of
his obligations contained herein, the Company agrees to pay Employee as
severance pay the amount of One Hundred Sixty Two Thousand Five Hundred Dollars
($162,500), which represents six (6) months of Employee's base salary, less any
withholdings that are required under federal and state law. This severance will
be paid in equal amounts from January 1, 2012 until June 30, 2012 in accordance
with the Company's normal pay periods.
(b)Employee will remain employed by the Company until December 31, 2011 and
during that time, he will continue to receive his regular, base salary in
accordance with the Company's normal payroll practices, subject to all
withholding requirements under federal or state law. Except as provided herein,
Employee will be entitled to participate in all Company provided benefit plans
to which Employee is eligible. Employee shall not be eligible to participate in
any bonus or incentive programs or plans.
(c)Employee will be paid accrued and unused PTO and work related expenses
through December 31, 2011 on the next normal pay period after December 31,
2011. 
(d)After December 31, 2011, Group Medical and Dental benefits may be continued
for up to eighteen (18) months at Employee's expense by completion and submittal
of the form provided by Human Resources or its designee.
(e)Except as specifically provided herein, Employee shall be entitled to no
other payments from the Company.
2.    Employee's Agreements.
(a)    Employee acknowledges and agrees that he has received sufficient notice
of the non-renewal of the Employment Agreement and that, other than as provided
herein the Company shall




--------------------------------------------------------------------------------




have no further obligations to Employee. As a material inducement to the Company
to enter into this Agreement, Employee hereby irrevocably and forever releases
the Company and its parent and/or related companies, subsidiaries, or
affiliates, and their past, present and future officers, directors, employees,
agents and attorneys (collectively “Releases”) from any and all charges, claims,
complaints, demands, liabilities, rights, obligations, promises, causes of
action, costs, damages at law, expenses (including attorneys' fees and costs
actually incurred), and suits hidden, of any nature whatsoever, known or
unknown, which Employee ever had, may have, or now has arising from or related
to, directly or indirectly, the non-renewal of the Employment Agreement,
Employee's employment by the Company or any other events which have occurred as
of the date of this Agreement, including but not limited to any claims arising
under Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights
Act of 1991, the Americans with Disabilities Act, the Family Medical Leave Act,
the Age Discrimination in Employment Act and any and all other federal and state
laws or statutes. Notwithstanding the foregoing, Employee does not release any
claims under the Age Discrimination in Employment Act that may arise after the
execution of this Agreement.
(b)    Employee agrees that from August 31, 2011 until September 30, 2011,
Employee has devoted all his working hours to transitioning his job duties and
work activities to Bud Vos and George Hunt and that after September 30, 2011,
Employee shall not be required to report to the Company's offices unless
requested to do so. From September 30, 2011 and until December 31, 2011,
Employee agrees to be available to provide additional information to the Company
regarding the areas that were within his responsibility and answer questions or
assist in the resolution of issues as they arise.
(c)     Effective December 31, 2011, Employee's employment by the Company shall
terminate.
(d)     Employee agrees that he will continue to receive his base salary payable
in accordance with the Company's normal pay period, until December 31, 2011, but
that he will not be entitled to any bonus or incentive pay from the Company for
calendar year 2011.




--------------------------------------------------------------------------------




(e)    The parties agree that from September 30, 2011 until December 31, 2011,
and during the six-month period of January 1, 2012 through June 30, 2012,
Employee is unrestricted from seeking other employment, and such employment
shall not affect the Employee's entitlement to the payments from the Company
described herein. In the event that Employee obtains employment during the
period of September 30, 2011 through December 31, 2011, and is eligible for
employer provided benefits through such employer, Employee agrees that he will
immediately notify the Company of such employment, that his employment with the
Company shall terminate on the date of such notification and that his right to
continued participation in any Company sponsored employee benefit plans shall
cease in accordance with the terms of such plans.
(f)    Employee acknowledges that the Company has agreed to pay Employee
severance pay during the period of January 1, 2012 through June 30, 2012 that
the Company is otherwise not obligated to pay. Employee agrees that such
severance pay is conditioned upon Employee's continued performance of the
following tasks through June 30, 2012:
(1)    At the request of the Company's Chief Executive Officer or his designee,
Employee shall be available at reasonable times to respond to questions or
provide advice to the Company on matters that were within Employee's area of
responsibility while employed by the Company.
(2)    Employee shall fully and completely cooperate with the Company with
respect to any requests for assistance and shall provide a timely response to
any such request.
(3)    Employee shall, from time to time and as requested, perform such other
tasks that are within Employee's knowledge, skill or experience to perform as
directed by the Company's Chief Executive Officer or his designee.
Employee's failure or refusal to perform these tasks to the satisfaction of the
Company's Chief Executive officer, in his sole discretion, may result in the
forfeiture by Employee of any remaining severance




--------------------------------------------------------------------------------




payments.
(g)      Employee represents and agrees that he will keep the terms, the amount,
and the fact of this Agreement completely confidential and he will not hereafter
disclose such information to anyone except for tax advisors, attorneys, and as
he may be required to do so by law. Employee further agrees that he will not
engage in any conduct which is designed to disparage or has the effect of
disparaging the Company or any of its officers, parent, subsidiary, affiliate,
or related companies or their agents, employees or representatives.     
(h)    Employee represents and warrants that he has been encouraged to seek
advice from anyone of his choosing, including his attorney, accountant or tax
advisor prior to his signing it; that this Agreement represents written notice
that he do so; that he has been given the opportunity and sufficient time to
seek such advice; that he has carefully read and fully understands all of the
provisions of this Agreement; and that he is voluntarily entering into this
Agreement. Employee understands that he may take up to twenty-one (21) days to
consider whether or not he desires to enter into this Agreement. Employee
further represents and warrants that he was not coerced, threatened or otherwise
forced to sign this Agreement, and that his signature appearing hereinafter is
genuine.
(i)    Employee represents and acknowledges that, in executing this Agreement,
he does not rely and has not relied upon any representation or statement made by
any of the Releasees or by any of the Releasees' agents, representatives, or
attorneys with regard to the subject matter, basis, or effect of this Agreement.
3.    Other Agreements.
(a)    Employee understands and acknowledges that he has seven (7) days after
his acceptance and execution of this Agreement to revoke this Agreement. Should
Employee choose to revoke his acceptance and execution of this Agreement within
that seven (7) day period, he must submit such revocation in writing to Tracy
Caswell, Senior Counsel of the Company prior to the expiration of the seven (7)
day period. After such seven (7) day period, this Agreement will be irrevocable.




--------------------------------------------------------------------------------




(b)     Employee represents and acknowledges that he has not executed and does
not rely upon any other severance or other obligations of the Company which are
not contained in the Employment Agreement and that the Company shall have no
obligations under any other severance or other agreement other than this
Agreement. Employee further acknowledges that this Agreement supersedes any
previous severance or other agreements regarding Employee's employment, right to
payment from the Company or severance benefits, whether or not expressed in
writing, and the Company's obligation to pay any severance or other benefit
other than those obligations set forth herein have terminated and are null and
void. This Agreement supersedes and terminates any prior agreements, whether
written or otherwise, between Employee and the Company or any predecessor of the
Company, except that Employee's post employment obligations contained in the
Employment Agreement shall continue in full force and effect in accordance with
the terms of the Employment Agreement and Employee shall remain obligated to
comply with standard Company policies through and including his last day of
employment.    
(c)    Employee warrants that he will deliver to the Company all property
belonging to the Company no later than his date of termination. Employee
acknowledges and agrees that payment from the Company under this Agreement is
contingent upon the return of all Company property.
(d)    The Company and Employee agree that the failure of the Company to insist
upon any one or more instances relating to the performance of any of the terms,
covenants, or conditions of this Agreement shall not be construed as a waiver or
relinquishment of any right granted hereunder or of the future performance of
any such term, covenant, or condition.
(e)    The Company and Employee agree that this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors,
heirs, executors, administrators, and representatives. Neither this Agreement
nor any right hereunder may be assigned by Employee.
(f)    The Company and Employee agree that this Agreement sets forth the full
and complete understanding of the parties with respect to the matters addressed
herein and that the validity of




--------------------------------------------------------------------------------




this Agreement and any of the provision hereof shall be interpreted, construed,
and determined and according to the laws of the Commonwealth of Pennsylvania.
4.    Employee Statement.
I have read and understand this entire Agreement. I understand that I have
Twenty One (21) days to consider whether or not I desire to enter into this
Agreement. I understand that I have seven (7) days to revoke this Agreement even
after I provide a signed copy to the Company. After the expiration of such seven
(7) day period, this Agreement will be binding upon me and will be irrevocable.
I understand that by signing this Agreement, I am giving up rights I may have. I
understand I do not have to sign this Agreement.


Christopher Camino
/s/ Christopher Camino
Date: October 4, 2011    


Comverge, Inc.
/s/ Steve K. Moffitt    
By: Steve K. Moffitt    
Date: October 4, 2011    










